Exhibit 10.1

NUCOR CORPORATION

2005 Stock Option and Award Plan

Restricted Stock Unit Award Agreement

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made and
entered into as of the 1st day of June, 20    , by and between Nucor
Corporation, a Delaware corporation (the “Company”), and the individual (the
“Grantee”) identified in the accompanying Notice of Grant of Restricted Stock
Units (the “Notice”).

TERMS AND CONDITIONS

1. Grant of Units. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Nucor
Corporation 2005 Stock Option and Award Plan (the “Plan”) and in this Award
Agreement, the number of restricted stock units (the “Units”) set forth in the
Notice, each of which shall represent the right to receive, when and as provided
herein, one (1) share of the Stock. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

2. Vesting of Units. The Units shall be fully and immediately vested on the
Grant Date.

3. Account; Dividend Equivalent Payments. The Units shall be credited to a
bookkeeping account in the name of Grantee on the books and records of the
Company (the “Restricted Stock Unit Account”). The Company shall pay to the
Grantee in cash, within thirty (30) days after the payment date of any cash
dividend with respect to shares of Stock, a dividend equivalent payment equal to
the number of Units credited to the Grantee’s Restricted Stock Unit Account as
of the record date for such dividend multiplied by the per share amount of the
dividend.

4. Receipt of Shares. The Company shall issue the shares of Stock represented by
the Units to the Grantee, or to the Grantee’s estate in the event of Grantee’s
death, as soon as administratively practicable after the termination of the
Grantee’s service on the Board of Directors.

5. Limitation of Rights. The Units do not confer upon the Grantee, or the
Grantee’s estate in the event of Grantee’s death, any rights as a stockholder of
the Company unless and until shares of Stock are in fact issued to such person
in respect of the Units.

6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an affiliate. The Units are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution.

7. Plan Controls. The terms contained in the Plan (including without limitation
provisions regarding changes in capital structure of the Company) are
incorporated into and made a part of this Award Agreement and this Award
Agreement shall be governed by and construed in accordance with the Plan. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Award Agreement, the provisions of the Plan shall be
controlling and determinative.



--------------------------------------------------------------------------------

8. Amendment. The Company may amend or terminate this Award Agreement without
the consent of Grantee; provided, however, that such amendment or termination
shall not, without Grantee’s consent, reduce or diminish the value of this award
determined on the date of such amendment or termination.

 

9. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

 

10. Severability. If any one or more of the provisions contained in this Award
Agreement are invalid, illegal or unenforceable, the other provisions of this
Award Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

11. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

 

    Nucor Corporation

    2100 Rexford Road

    Charlotte, North Carolina 28211

    Attn: Corporate Secretary

 

or any other address designated by the Company in a written notice to Grantee.
Notices to the Grantee will be directed to the address of Grantee then currently
on file with the Company, or at any other address given by Grantee in a written
notice to the Company.

 

12. Incorporation of Notice. The Notice is incorporated by reference and made a
part of this Award Agreement.

 

13. Governing Law. This Agreement shall be construed, interpreted and governed
and the legal relationships of the parties determined in accordance with the
internal laws of the State of North Carolina without reference to rules relating
to conflicts of law.